DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20080228460) in view of Sato et al. (US 200040123249).

A verification device comprising: 
arrange a logical architecture ([0037], “Logic design and functional verification (step 414)”), which includes a linkage of each of logical functions and an execution time constraint of the linkage ([0039], “Netlist verification (step 418): At this step, the netlist is checked for compliance with timing constraints and for correspondence with the VHDL/Verilog source code.”), in a physical architecture ([0041], “Physical implementation (step 422): The placement (positioning of circuit elements) and routing (connection of the same) occurs at this step. Example EDA software products from Synopsys”); (Figs. 4-5, [0047], “step 510, a circuit design is developed. As used herein, a "circuit design" is a gate level design, after synthesis from VHDL or equivalent and before layout. Typically a design is represented in a file or database of some kind, and includes a "netlist", which is a listing of all the devices used in the circuit design and the interconnects among them. In step 512, the circuit design is laid out into a layout.”)
calculate a processing delay time based on a converted parameter when the logical architecture is arranged in the physical architecture; and (Figs. 4-5, ([0042-43], “Analysis and extraction (step 424): At this step, the circuit function is verified at a transistor level, this in turn permits what if refinement. Layout geometries and the parasitic RC netlist also can be extracted at this step, for various process corner cases. …  Physical verification (step 426): At this step various checking functions are performed to ensure correctness for: manufacturing, electrical issues, lithographic issues, and circuitry.” And [0048-], “step 514, parasitic RC netlist data is extracted from the layout data, for at least the particular interconnects selected for analysis. The step 
verify whether a total of the processing delay time satisfies the execution time constraint, and (Figs. 4-5, [0050], “step 522, where it is determined whether the best and/or worst case timing delays meet all the specifications of the design.” And [0052], “ if in step 522 it is determined that the best and worst case propagation delays calculated in step 520 do meet all requirements, then in an embodiment, that determination can be considered to constitute an output of the overall process. Preferably this output is used to authorize fabrication of an actual device (step 528) from the layout, and the output of the process is the actual device.”)
calculate a use rate of physical elements of the physical architecture, an occupancy rate of logical communication on a network, and a cost of the physical architecture. ([0036], “System design (step 412): The designers describe the functionality that they want to implement, they can perform what if planning to refine functionality, check costs, etc. Hardware-software architecture partitioning can occur at this stage.”)
Lin teaches using logic synthesis to design, time, and make trade-off based on costs. Sato teaches using logic synthesis for similar reasons and also including using 
Sato teaches 
calculate a use rate of physical elements of the physical architecture, an occupancy rate of logical communication on a network, ([0031], “The method of estimating power consumption according to the present invention uses toggle rate and transition probability as information for the purpose of estimating power consumption”, and [0050], “In addition to the foregoing, a clock-based simulation performs verification of clock-based operating timing of each module, general verification of the interfaces of each module, frequency estimation of the operating clock of each module and bus, estimation of cache access and estimation of access such as bus occupancy rate.”)
Sato and Lin are analogous art. Sato is cited to teach a similar concept of logic synthesis based on timing.  Based on Sato, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin to consider occupancy rate and use rates when designing a system.  Furthermore, considering occupancy rate and use rates when designing a system improves on Lin by being able to estimate power consumption of the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to optimize the design for reduced power consumption.
Regarding claim 2, Lin teaches wherein the verification unit determines whether a total processing delay time of elements of the logical architecture arranged in the physical architectures is shorter than or equal to a control period assigned to the slack must be positive to meet specification, and it must be sufficiently positive to allow for random or other variations in conditions which have not yet been taken into account.”)
Regarding claim 3, Ono teaches wherein control feasibility of a safety function is preferentially determined for the verification. (Fig. 5 (522), [0052], “If in step 522 the best and worst case timing delays do not meet all requirements, then either the layout can be revised (step 524) or the circuit design itself can be revised (step 526). If the layout is revised (step 524), then the process returns to step 514 for again extracting the parasitic RC netlist data for new simulations. If the circuit design itself is revised (step 526) then the procedure returns to step 512 for laying out the circuit design, or revised portion thereof, again. On the other hand, if in step 522 it is determined that the best and worst case propagation delays calculated in step 520 do meet all requirements, then in an embodiment, that determination can be considered to constitute an output of the overall process. Preferably this output is used to authorize fabrication of an actual device (step 528) from the layout”)
Regarding claim 4, Lin teaches 
A control device comprising the verification device according to claim 3, wherein the determination on the control feasibility uses a pessimistic execution time (Fig. 5 
Regarding claim 5, Lin teaches
A control device comprising the verification device according to claim 2, wherein the verification device verifies an architecture based on information on the architecture received from an outside and transmits a verification result to the outside. (Fig. 5, (515 and 516), [0048], “parasitic RC netlist data is extracted from the layout data, for at least the particular interconnects selected for analysis. The step also takes input from the netlist database 515, as well as from one or more additional databases 516, which include such information as the resistance per unit length for interconnects in each layer of interest,” where outside is interpreted as receiving information form “one or more additional databases”)
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Sato as applied to claim 1 above, and further in view of Kinderman et al. (US 10607039).
Regarding claim 6, Lin and Sato do not teach but Kinderman teaches wherein the cost corresponds to a communication bandwidth. (col. 5, lines 1-6, “some controllable properties of a system may include the depth of a first-in-first-out (FIFO) buffer, a memory size (e.g., in kilobytes KB, megabytes, MB, gigabytes GB, and the like) or the clock frequency at which certain circuit component operates, or a bus bandwidth. Other controllable properties may include a bandwidth of a port (input/output) in a bus or a memory interface”)
Sato, Lin, and Kinderman are analogous art. Kinderman is cited to teach a similar concept of logic synthesis based on timing with optimization.  Based on Kinderman, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin and Sato to consider bus bandwidths, and other bandwidth relating to ports and interfaces when optimizing the design for cost and speed.  Furthermore, considering bus bandwidths, and other bandwidth relating to ports and interfaces when designing a system improves on Lin and Sato by being able to optimize the system based on the customer’s needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to optimize the system based on the customer’s needs.

Response to Arguments
pg. 1, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1-5 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin and Sato.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November, 10 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187